Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 11/25/2019. 
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a system which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or a cashless payment transaction via a point-of-sale (POS), in this case. The independent claims recite the receive, generate, transmit, receive, perform, transmit, receive and transmit …act, which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of a cashless payment transaction via a point-of-sale (POS) using these additional elements: network server, POS, merchant, computer processor, a data storage device. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a cashless payment transaction via a point-of-sale (POS) using these additional elements: network server, POS, merchant, computer processor, a data storage device to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Dependent claims 2-8, 10-16 and 18-20 do not add “significantly more” to the eligibility of claims 1 and 9 and 17, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually. 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohn et al. “US 2017/0200150 A1” (Cohn).
Regarding Claim 1:  A payment network server for processing a cashless payment transaction via a point-of-sale (POS) terminal associated with a merchant server, the server comprising at least a computer processor and a data storage device, the data storage device comprising instructions operative by the processor to:
receive, from a customer electronic device, a tokenization request comprising payment account credentials for use in the cashless payment transaction, the payment account credentials being associated with a customer account maintained at an issuer institution (at least Cohn Abstract; [0003]-[0005]; Fig. 1]);
generate a token associated with the tokenization request, the token being associated with the payment account credentials (at least Cohn Abstract; [0017]; Fig. 2]);
transmit, to the customer electronic device, a tokenization response comprising the token, wherein the token is transmitted from the customer electronic device to a payment card for processing the cashless payment transaction at the POS terminal (at least Cohn Abstract; [0011]; Fig. 1]);
receive, from the merchant server, a payment transaction request comprising the token and a payment amount, the payment amount being a monetary amount associated with the cashless payment transaction (at least Cohn Abstract; [0014]; Figs. 2-3]);
perform de-tokenization on the token to identify the payment account credentials 
transmit, to an issuer server associated with the issuer institution, a request for authorisation to proceed with the cashless payment transaction, the request for authorisation comprising at least the payment account credentials and the payment amount (at least Cohn [0016]; Fig. 1]);
receive, from the issuer server, an authorisation response comprising an indication of whether the cashless payment transaction is approved or refused (at least Cohn Abstract; [0011]-[0016]; Fig. 1]); and
transmit, to the merchant server, a payment transaction response comprising an approval or a refusal for the cashless payment transaction (at least Cohn Abstract; [0018] and [0027]; Fig. 3).
Regarding Claim 2:  The server of claim 1, wherein the processor is further configured to: create a single-use identifier, the single-use identifier is associated with the payment account credentials and replaces the payment account credentials in the token; store, using a payment network database, the single-use identifier against the payment account credentials; and identify, using the payment network database, the payment account credentials based on the single-use identifier identified when the token is de-tokenized (at least Cohn Abstract; Fig. 3).
Regarding Claim 3:   The server of claim 1, wherein the processor is further configured to: transmit, to the customer electronic device, a request for authentication, the request for authentication being a request for the customer to approve the cashless payment transaction; and receive, from the customer electronic device, a response for authentication comprising an approval or a refusal for the cashless payment transaction to proceed (at least Cohn [0031]).
Regarding Claim 4:   The server of claim 1, wherein the token is further associated with a pre-determined time limit within which the payment transaction request is to be received, and (at least Cohn Fig. 2).
Regarding Claim 5:   The server of claim 1, wherein the processor is configured to receive a location of the customer electronic device and wherein the payment transaction request further comprises a location of the POS terminal, and wherein the processor is further configured to: determine if the location of the POS terminal is within a pre-determined range of the location of the customer electronic device, wherein the cashless payment transaction is refused if the location of the POS terminal is outside the pre-determined range of the location of the customer electronic device (at least Cohn Fig. 1]).
Regarding Claim 6:  The server of claim 1, wherein the payment card is associated with the customer (at least Cohn Abstract; [0032]).
Regarding Claim 7:  The server of claim 1, wherein the payment card is associated with the merchant (at least Cohn Abstract; [0027]).
Regarding Claim 8:  The server of claim 1, wherein the token is transmitted to the payment card via nearfield communication (NFC) (at least Cohn Abstract; [0024]).
Regarding Claims 9-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-8.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/Primary Examiner, Art Unit 3627